Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-11,13-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Dalton 2003/0144086 in view of Higuchi 2008/0194357.
Dalton (table 1) exemplifies a golf ball center of 100 parts polybutadiene  (ie applicant’s “a”), Polywate 325, 35 parts zinc diacrylate (ie applicant’s “b”), 2 parts  SR350,  0.3 parts Vulcup40KE, 0.6 parts Varox231XL and 6 parts ZnO (ie applicant’s “e”). 
SR350 is inherently trimethylolpropane trimethacrylate (ie applicant’s “c”) as shown by Gendreau 4955613 (col 6 line 24). Varox231XL (paragraph 164) is 1,1-di(t-butylperoxy)3,3,5-trimethyl cyclohexane which has a 1 minute half life of 1470C according to the AKROCHEM Peroxide Comparison data sheet and therefore qualifies as applicant’s “d”.
The 6g of ZnO would provide 0.0737mol of Zn. The 35g of zinc diacrylate is 0.169mol of zinc diacrylate. The ratio of total zinc + Ca to acrylic acid would be:

        ----------------------   =  0.72
              2 x 0.169  

Dalton does not report the hardness differential through the core.
It is well known in the golf ball art that a hardness differential across the core or center is beneficial. Higuchi (table 2,5) teaches that a 20-50 shore D differential is ideal for the ball. It would have been obvious to ensure such a hardness differential to Dalton’s center for the expected benefits.

	In regards to applicant’s dependent claims:
Trimethylolpropane trimethacrylate is one of applicant’s preferred “c” (claim 4). According to applicant (page 42 of spec) trimethylolpropane trimethacrylate has a self polymerization temperature of 1400C.
	Based on the Mw’s of zinc diacrylate and zinc, the weight fraction of the 35 parts of zinc acrylate that is acrylic acid would be:
       
            207.5 -65.4
35 x  ---------------------  = 24 parts acrylic acid  
               207.5

	The ratio of the acrylic acid to trimethylolpropane trimethacrylate would be 24/2 or 12. 
	The amount of acrylic acid + triemethylolpropane trimethacrylate would be 24+ 2 = 26.
0C according to the AKROCHEM Peroxide Comparison data sheet.
According to applicant (page 42 of spec) trimethylolpropane trimethacrylate has a self polymerization temperature of 1400C.
The total amount of zinc present (as shown above) is 0.169 + 0.0737 moles per 100 parts of the rubber.
Higuchi (table 2) teaches centerpoint and surface hardness for favorable golf ball cores.

	
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
Applicant argues Dalton lacks the divalent metal to unsaturated acid ratio of claim 1, but it appears his example 2 does have a ratio of 0.72.
Dalton does not meet the divalent metal to unsaturated acid ratio now required in claim 21 (and also lacks “f”) or the b1/c ratio of claims 24 and 25.
Tanaka 6413464 and  JP2012139414 cannot meet the divalent metal to unsaturated acid ratio now required in all claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        4/16/21